DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23rd, 2021 has been entered.
 
Response to Amendment
Applicant's amendments filed April 23rd, 2021 have been entered. Claim 1 has been amended. Claim 6 has been cancelled.
The Section 103 rejections over Maier (as the primary reference) made in the Office action mailed February 1st, 2021 have been withdrawn due to Applicant’s amendments and the Examiner’s amendments as recited below.
The Section 102/103 rejections over Suzuki (as the primary reference) made in the Office action mailed February 1st, 2021 have been withdrawn due to Applicant’s amendments and the Examiner’s amendments as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Carol Bunner on May 18th, 2021.

The application has been amended as follows: 

1.	A symmetrical flake, comprising:
	at least one layer comprising a transparent portion and at least one metal portion; and 
	a color-rendering layer;
	wherein the at least one layer includes a first layer and a second layer positioned with the color-rendering layer therebetween;
	wherein the at least one metal portion is positioned with the transparent portion in both the first layer and the second layer to provide reflection of incident light;
	wherein the transparent portion is dimensioned to allow at least some incident light to pass through to the color-rendering layer,
	wherein the at least one layer is a selective light modulator layer having a thickness from about 1 nm to 10000 nm[[,]] and including a curing agent


2.	The symmetrical flake of claim 1, wherein the color-rendering layer is opaque.

3.	The symmetrical flake of claim 1, wherein the color-rendering layer is white.

4.	The symmetrical flake of claim 1, wherein the color-rendering layer comprises light absorbing or light scattering materials.

5.	The symmetrical flake of claim 1, wherein the color-rendering layer comprises at least one of dyes and colorants.

8.	The symmetrical flake of claim 1, wherein the at least one metal portion is positioned with the transparent portion, such that the transparent portion is dimensioned to allow at least some incident light to pass



10.	The symmetrical flake of claim 1, wherein the at least one metal portion is a plurality of metal platelets that are randomly dispersed throughout the transparent portion of the at least one layer.

11.	The symmetrical flake of claim 1, wherein the at least one metal portion is a plurality of metal beads that are randomly dispersed throughout the transparent portion of the at least one layer.

12.	The symmetrical flake of claim 1, wherein the at least one metal portion is a plurality of organic beads coated with a metal reflector layer.

13.	The symmetrical flake of claim 1, wherein the at least one metal portion is a plurality of inorganic beads coated with a metal reflector layer.

14.	The symmetrical flake of claim 1, wherein an amount of the at least one metal portion present in the at least one layer determines an amount of metal sheen produced.

15.	A method of making the symmetrical flake of claim 1, comprising:
	forming the first layer comprising the transparent portion and the at least one metal portion on a substrate;
	forming the color-rendering layer onto the first layer; and
	forming the second layer comprising the transparent portion and the at least one metal portion on the color-rendering layer.

16.	(Cancelled)

18.	The method of claim 15, further comprising curing the formed second layer.



22. (New) The method of claim 15, wherein the formed first layer, the formed color-rendering layer, and the formed second layer in combination are released from the substrate.

23. (New) The method of claim 22, a release layer is formed between the substrate and the first layer that enables the release.

24. (New) The symmetrical flake of claim 1, wherein the transparent portion comprises a clear resin selected from the group of polyacrylates, polymethacrylates, polystyrenes, polyvinyl acetates, polyurethanes, polyvinyl chlorides, polyvinyl alcohols, polyesters, polycarbonates, polyamides, polyimides, silicones, epoxies, and copolymers thereof.


Explanation of Examiner’s Amendment
Regarding claim 1:
The amendments are mostly to clarify a couple of confusing/indefinite aspects and the scope of the claimed invention by clarifying the preamble and incorporating the claimed subject matter of claim 9 and some of the subject matter contained in [PGPub, 0053].

Having the at least one metal portion positioned in the transparent portion of both the first layer and second layer traverses symmetrically coated flakes, such as that in Kuntz (U.S. Patent No. 6,132,504), that comprise a color layer flanked on both sides by alternating sublayers of transparent portions and (semitransparent/partially reflective) metal portions on both sides. The amendment clarifies that each the first layer and the second layer of the symmetrical flake in Applicant’s invention comprises both a transparent portion and at least one metal portion.

Additionally, while a discontinuous metal reflector layer is taught in Minohara (U.S. Patent No. 4,954,176) and would likely be within the claimed thickness range, it does not teach a (transparent) portion such that the at least one layer would comprise a curing agent. 
Most references teach using an inorganic transparent layer for encapsulation of outer metal portion(s)/particles, such as Itoh et al. (U.S. Patent No. 5,284,492).
While Domnick et al. (U.S. Pub. No. 2008/0318012 A1) teach a (transparent) organic protective layer that can be formed from curable polymers, the discontinuous metal portion is covered is stated to be light absorbent, not light reflective (which, in contrast, is taught for the reflective 

Furthermore, Bauer et al. (U.S. Pub. No. 2003/0047115 A1) teach a multilayer symmetric flake comprising a core containing a soluble or insoluble colorant having disposed thereon a transparent/semi-transparent metal layer to achieve metallic luster. Kato et al. (U.S. Pub. No. 2004/0244649 A1) teach a symmetric flake comprising a core and a metal layer, improving on prior art uniform metal coatings [0002-0004], comprising reflective metal particles disposed in a colloid resin [0020, 0022], which provides adhesion and protection to the metal colloid particles [0016], wherein it would have been obvious and motivated to one of ordinary skill in the art to replace a semi-transparent reflective metal layer with a semi-transparent reflective metal colloid particle layer. However, it is unclear of the colloid particles would be used with a non-metallic core and if so, if the colloid particles would work the same and/or be within the required thickness claimed.

Finally, Edwards et al. (U.S. Pub. No. 2005/027770 A1) teach forming a composite flake having a (transparent) polymer layer with particulate metals and/or pigments dispersed therein, wherein the layer is cured and comprises a thickness within the claimed range [0020] formed by coating onto a temporary substrate and releasing therefrom [0022], which is improved over an extrusion based process of forming [0002]. However, it is unclear if it would be formed in a symmetrical flake having the layer structure and light effects as claimed. Furthermore, it is unclear if Maier (EP 1728624 A1) and/or references similar thereto would have been used to modify Edwards to form the claimed layer structure.

Regarding dependent claims and restricted method claims:
Dependent claims were updated for clarity and terminological consistency.
Claims 15-20 were updated for rejoinder and claims were added for purposes of classification and clarification of inventive subject matter.

Allowable Subject Matter
Claims 1-6, 8, 10-15, and 17-23 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth above and in the Office action mailed February 1st, 2021.
The symmetrical flake comprising a first layer and a second layer having a color-rendering layer positioned therebetween, wherein each the first layer and the second layer comprise a transparent .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure is cited within the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 19th, 2021